UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6866



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TRURIEL B. NATHAN,

                                             Defendant - Appellant.




Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Robert E. Payne, District Judge.
(CR-98-116, CA-01-305)


Submitted:   July 25, 2002                 Decided:   August 2, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Truriel B. Nathan, Appellant Pro Se. S. David Schiller, Shannon
Leigh Taylor, OFFICE OF THE UNITED STATES ATTORNEY, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Truriel B. Nathan seeks to appeal the district court’s order

denying relief on his motion filed under 28 U.S.C.A. § 2255 (West

Supp. 2002).   We have reviewed the record and the district court’s

opinion and find no reversible error.          Accordingly, we deny a

certificate    of   appealability   and   dismiss    the   appeal   on   the

reasoning of the district court. United States v. Nathan, Nos. CR-

98-116; CA-01-305 (E.D. Va. Apr. 2, 2002).          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                DISMISSED




                                    2